 

Exhibit 10.19

(Date)

(Name and Address)

                                                                                                                                      
 

 

 

Dear :

 

            Stanley Furniture Company, Inc. (the "Company") grants you this
stock option pursuant to its 2012 Incentive Compensation Plan (the "Plan").

 

            This Agreement incorporates the terms of the Plan and in the case of
any conflict between the Plan and this Agreement, the terms of the Plan will
control.

 

            1. Option.  The Company grants you a nonstatutory stock option (the
"Option") to purchase from the Company _______ shares of common stock of the
Company ("Company Stock"), at $ ____ per share.  This option price is the fair
market value of Company Stock on ___________ (the "Date of Grant").  The grant
of the Option is subject to the following terms and conditions:

 

                        (a)  The shares covered by the Option shall vest, and
shall be exercisable, under the following schedule:

 

                                                                        Number
of Shares That May Be Exercised

                        Date                                                    
(Vested Portion of Option)

 

            First Anniversary of Date of Grant                           

 

            Second Anniversary of Date of
Grant                                   

 

Third Anniversary of Date of Grant                          

 

Fourth Anniversary of Date of Grant                        

 

 

                        (b)  Subject to the limitations set forth in this letter
and in the Plan, you may exercise the vested and exercisable portion of the
Option in whole or in part at any time, or from time to time, from the Effective
Date until the first to occur of: (i) 10 years from the Date of Grant, (ii)
three months from the date on which your employment with the Company (including
its parent and subsidiary corporations) terminates for any reason other than
your permanent disability or your death, or (iii) one year from the date on
which your employment with the Company (including its parent and subsidiary
corporations) terminates on account of your death or your permanent disability
(as determined by the Committee).  In no event may the Option be exercised after
the eighth anniversary of the Date of Grant.

 

 

--------------------------------------------------------------------------------

 

 

                        (c)  Except as provided in Section 3, the Option may be
exercised during your lifetime only by you.  If you die while you are in the
employ of the Company or a parent or subsidiary corporation and at a time when
you hold any part of the Option that is fully vested and exercisable, then the
person to whom your rights under the Option shall have passed by will or by the
laws of descent and distribution may exercise the Option.

 

                        (d)  You must be employed by the Company (or a parent or
subsidiary corporation) on the relevant date for any shares to vest.  If your
employment with the Company (or a parent or subsidiary corporation) terminates,
you will forfeit any unvested shares.

 

                        (e)        Notwithstanding the provisions of subsection
(a), your Option will be fully vested and exercisable in the event of a Change
in Control as defined in the Plan occurring after the Effective Date or upon
your death or Disability as defined in the Plan, if you are employed by the
Company on the relevant date.

 

            2. Payment For Option.  Any person entitled to exercise the Option
may do so by giving written notice of the exercise to the Company, stating the
number of shares that he is purchasing and transmitting the exercise price in
cash.

 

            3. Transferability.  The Option is exercisable by you during your
lifetime unless you have transferred the Option.  The Option is transferable
pursuant to your will or by the laws of descent at your death.  During your
life, the Option is transferable as follows:

 

                        (a)  Transfers may be made only to the following
individuals and entities: (i) your spouse, child(ren), step-child(ren),
grandchild(ren), or step-grandchild(ren), including relationships that arise
from legal adoption ("Immediate Family Members"); (ii) a trust or trusts for the
exclusive benefit of any one or more of your Immediate Family Members; or (iii)
a partnership, limited liability company or other entity the only partners,
members, interest holders of which are you, or are among your Immediate Family
Members;

 

                        (b)  There may be no consideration for the transfer;

 

                        (c)  You must have a fully vested right, as of the date
of the transfer, to exercise that portion of the Option that is transferred;

 

                        (d)  There may be no subsequent transfer of the portion
of the Option being transferred except by will or the laws of descent or
distribution;

 

                        (e)  Following transfer, the Option will remain subject
to the same terms and conditions as were applicable immediately before the
transfer, including conditions under which the Option may terminate prior to
expiration; except that (i) the transferee may deliver the Option exercise
notice and payment of the exercise price with respect to that portion of the
Option that has been transferred, and (ii) the right to consent to modification
or amendment of only that portion of the Option which has not been transferred
will remain with you, while the right to consent to modification or amendment of
the remainder of the Option will rest solely with the transferee;

 

--------------------------------------------------------------------------------

 
     

(f)  You will remain responsible for the payment of Applicable Withholding Taxes
as described in Section 6, notwithstanding any transfer of the Option.  In the
event you fail to pay or provide for the Applicable Withholding Taxes, the
transferee may direct the Company to withhold sufficient shares from those that
would otherwise be transferable to the transferee in order to pay such taxes.

 

                        (g)  Written notice of any transfer must be delivered to
the Company at the address specified in Section 5.

 

            Your estate may transfer the Option to the beneficiaries of your
estate, subject to the limitations set forth in subsections 3(a) through 3(g)
above.

 

            4. Adjustments.  If the number of outstanding shares of Company
Stock is increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the capitalization, the number and
kind of shares with respect to which you have an unexercised Option and the
Option price shall be appropriately adjusted by the Committee, whose
determination shall be binding.

 

            5. Exercise and Notices.  To exercise your Option, you must deliver
to the VP- Corporate Controller of the Company written notice, signed by you,
stating the number of shares you have elected to purchase, and payment to the
Company as described in paragraph 2.  Any notice to be given under the terms of
this letter shall be addressed to the VP- Corporate Controller at Stanley
Furniture Company, Inc., 1641 Fairystone Park Highway, Stanleytown, Virginia
24168 or the Company’s current headquarters.  Any notice to be given to you
shall be given to you or your personal representative, legatee or distributee,
and shall be addressed to him or her at the address set forth above or your last
known address at the time notice is sent.  Notices shall be deemed to have been
duly given if mailed first class, postage prepaid, addressed as above.

 

            6. Withholding.  By signing this letter, you agree to make
arrangements satisfactory to the Company to comply with any income tax
withholding requirements that may apply upon the exercise of the Option or the
disposition of Company Stock received upon the exercise of the Option.  The
Company agrees to allow you to pay the Applicable Withholding Taxes (as defined
in the Plan) (a) with cash, (b) by delivery of Company Stock (valued at its Fair
Market Value), or (c) by having the Company retain the number of shares of
Company Stock that will satisfy all or a specified portion of the Applicable
Withholding Taxes.

 

            7. Continuation of Employee of the Company.  Neither the Plan nor
the Option confers upon you any right to continue as an employee of the Company
or limits in any respect the right of the Company to terminate your employment.

 

            8. Delivery of Certificate.  The Company may delay delivery of the
certificate for shares purchased pursuant to the exercise of an Option until (a)
the admission of such shares to listing on any stock exchange on which the
Company Stock may then be listed, (b) receipt of any required representation by
you or completion of any registration or other qualification of such shares
under any state or federal law or regulation that the Company's counsel shall
determine as necessary or advisable, and (c) receipt by the Company of advice by
counsel that all applicable legal requirements have been complied with.

 

                                                           

 

STANLEY FURNITURE COMPANY, INC.

 

 

 

 

 

 

 

By: Micah S. Goldstein

 

Its: Chief Operating and Financial Officer



 

--------------------------------------------------------------------------------

 

 